DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/467,289, filed on 06/06/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Shimizu et al. (US 2018/0259652 A1).   Refer to the following figures:  1, 4, 7, 8, 10, 12, 18A-18C, and 20B.   NOTE, this prior art reference has a common inventor with the current application, and is an “intervening” reference that can be overcome by a certified translation of the foreign priority document as follows: 

The applied reference has a common inventor with the instant application; i.e., “Sho Murakoshi”.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taira (JP 2016194515 A – a machine translation is provided herewith and will be referred to in the rejection below) in view of Seisakusho et al. (JP 2002-211494 – machine translation provided herewith and referred to herein). 

Regarding claims 1, 14, and 15, and using claim 1 as an example, Taira discloses, except for elements highlighted in italicized bold, an image processing apparatus, comprising: 

circuitry configured to (Taira discloses computer implementation:

    PNG
    media_image1.png
    585
    1440
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    270
    599
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    111
    1552
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    116
    1567
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    122
    1061
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    144
    597
    media_image6.png
    Greyscale

 ): 

control a flight of the image processing apparatus based on a predetermined route planning including a flight route of the imaging processing apparatus and a control point at which a survey marker is positioned (Taira discloses placing survey target markers at control points, and flying a drone having a camera over terrain, and photographing the terrain including the target markers at the control points:

    PNG
    media_image7.png
    182
    1522
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    260
    1509
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    777
    1535
    media_image9.png
    Greyscale
 
); 

capture at least one image based on the flight route and the control point (Taira flies the drone over terrain and captures images of the terrain as well as the target markers:

    PNG
    media_image10.png
    149
    1540
    media_image10.png
    Greyscale

); 

detect the survey marker contained in the at least one image (see “correct the point cloud data based on the reference marker 30”:


    PNG
    media_image11.png
    149
    1524
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    159
    1532
    media_image12.png
    Greyscale

); and 

output information of the detected survey marker (“The distance (measured distance) measured between the gaps is used”:

    PNG
    media_image13.png
    149
    1544
    media_image13.png
    Greyscale


	Also, “diameter” of the target circle, or its “length” which serves as calibration:

    PNG
    media_image14.png
    197
    1510
    media_image14.png
    Greyscale

).

	Taira does not teach, “control a flight of the image processing apparatus based on a predetermined route planning including a flight route of the imaging …”

	Seisakusho teaches a user interface for planning a controlled autonomous flight on a predetermined route for capturing images ( 


    PNG
    media_image15.png
    738
    886
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    766
    926
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    773
    1388
    media_image17.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to supplement the computer interface of Taira: e.g., figure 6:

    PNG
    media_image18.png
    434
    630
    media_image18.png
    Greyscale


With the autonomous flight planning interface and software taught by Seisakusho such that the user of Taira/ Seisakusho would have the ability to pre-plan the flight of the Taira drone to fly a precise, speed controlled, and efficient route to capture the survey thus preserving battery power to the extent possible.   Taira suggest constant speed:

    PNG
    media_image19.png
    89
    1513
    media_image19.png
    Greyscale

	And Seisakusho teaches constant speed:

    PNG
    media_image20.png
    295
    1347
    media_image20.png
    Greyscale

.
	Furthermore, addition motivation is provided by Seisakusho:


    PNG
    media_image21.png
    741
    1426
    media_image21.png
    Greyscale



Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Taira, while the teaching of Seisakusho continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claim 2, the image processing apparatus according to claim 1, wherein the circuitry is further configured to measure a horizontal position and an altitude of the control point ( 

    PNG
    media_image22.png
    133
    899
    media_image22.png
    Greyscale

).

Regarding claim 3, the image processing apparatus according to claim 2, wherein the circuitry is further configured to generate three-dimensional model data of the ground on which the survey marker is installed based on the horizontal position, the altitude of the control point, and the detected survey marker (A “point cloud” is modeled based on the 3D values of the targets:  

    PNG
    media_image23.png
    188
    1053
    media_image23.png
    Greyscale


	From the point cloud, various models are built:

    PNG
    media_image24.png
    191
    1517
    media_image24.png
    Greyscale

).

Regarding claim 4, the image processing apparatus according to claim 3, wherein the circuitry is further configured to perform soil-volume measurement processing based on the three-dimensional model data of the ground (

    PNG
    media_image24.png
    191
    1517
    media_image24.png
    Greyscale

).

Regarding claim 5, the image processing apparatus according to claim 1, wherein, when image capturing ranges that appear in each image of a plurality of captured images are gathered, a whole range where a plurality of the survey markers is installed appears in the gathered image capturing ranges (a “point cloud” of 3D coordinates is computed from a plurality of captured images, each containing targets:

    PNG
    media_image25.png
    584
    1512
    media_image25.png
    Greyscale

).

Regarding claim 6, the image processing apparatus according to claim 5, wherein an image capturing range appearing in the captured at least one image and another image capturing range appearing in another captured image partially overlap with each other (

    PNG
    media_image26.png
    237
    762
    media_image26.png
    Greyscale

).

Claims 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over
Taira (JP 2016194515 A – a machine translation is provided herewith and will be referred to in the rejection below) in view of 
Seisakusho et al. (JP 2002-211494 – machine translation provided herewith and referred to herein) as applied to claim 1 above, and further in view of 
Christen et al., “Target Marker: A Visual Marker for Long Distances and Detection in Realtime on Mobile Devices”, Proceedings of the World Congress on Electrical Engineering and Computer Systems and Science (EECSS 2015), Barcelona, Spain, July 13 - 14, 2015, Paper No. 339, 339-1 through 339-7.  

Regarding claim 7, Taira discloses a circular survey marker but does not teach all of the following requires of claim 7:  “wherein the survey marker has a planar shape and includes a plurality of circles concentrically disposed and each having a different radius, the plurality of circles including adjacent circles each having a different luminance or hue.”

It is noteworthy that Taira requires, “the reference mark 30 needs to be formed in a size that can be recognized in the captured image 21, and even in an image captured from the air, the point (measurement point P) such as the center for creating point cloud data is recognized. It is necessary to form the size as possible.” (

    PNG
    media_image27.png
    110
    1521
    media_image27.png
    Greyscale

).

	Christen teaches a survey marking meeting this saliency requirement ( 

    PNG
    media_image28.png
    438
    1178
    media_image28.png
    Greyscale


), comprising the missing limitations of wherein the survey marker has a planar shape and includes a plurality of circles concentrically disposed and each having a different radius, the plurality of circles including adjacent circles each having a different luminance or hue:


    PNG
    media_image29.png
    320
    353
    media_image29.png
    Greyscale




    PNG
    media_image30.png
    518
    756
    media_image30.png
    Greyscale



    PNG
    media_image31.png
    255
    1141
    media_image31.png
    Greyscale


“color information”; see:




    PNG
    media_image32.png
    446
    1320
    media_image32.png
    Greyscale

“a simple test to further verify the marker candidates”; color information is used to discriminate the marker candidates:  see:


    PNG
    media_image33.png
    446
    1320
    media_image33.png
    Greyscale

.
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to utilize the marker and marker discrimination process of Christen, as the marker required by Taira/ Seisakusho as described in the rejection above, because Taira requires, “the reference mark 30 needs to be formed in a size that can be recognized in the captured image 21, and even in an image captured from the air, the point (measurement point P) such as the center for creating point cloud data is recognized. It is necessary to form the size as possible”, and Christen teaches just such a marker as follows:


    PNG
    media_image28.png
    438
    1178
    media_image28.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Taira/ Seisakusho, while the teaching of Christen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claim 9, the image processing apparatus according to claim 7, wherein the survey marker includes two circles as the plurality of circles (met by the Taira/ Seisakusho/ Christen combination as applied to claim 7 above; see Christen figure 1:

    PNG
    media_image29.png
    320
    353
    media_image29.png
    Greyscale

).

Regarding claim 10, the image processing apparatus according to claim 7, wherein the survey marker includes three circles as the plurality of circles (met by the Taira/ Seisakusho/ Christen combination as applied to claim 7 above; see Christen figure 1:

    PNG
    media_image29.png
    320
    353
    media_image29.png
    Greyscale

 ).

Regarding claim 11, the image processing apparatus according to claim 7, wherein colors of two adjacent circles among the plurality of circles are two predetermined colors in which a distance between luminances or hues of two respective regions obtained from a captured image has a predetermined threshold or more, the captured image being obtained by image capturing of a marker including two adjacent regions having colors of the two circles (met by the Taira/ Seisakusho/ Christen combination as applied to claim 7 above; see Christen equation 10 and figure 3c, where the difference (or “distance”) between the hues of different adjacent rings are taken as part of a broader summation equation in order to determine marker candidates:


    PNG
    media_image34.png
    302
    1279
    media_image34.png
    Greyscale

 
    PNG
    media_image35.png
    451
    945
    media_image35.png
    Greyscale

;  equation 10 takes the absolute values of color differences, which is a form of distance, between pixels along a line direction, and along a line direction as seen in the figures is slices through consecutive rings, and thus the claimed requirement is met; the claim is open-ended and does not includes preliminary, intermediate, or subsequent steps).   





Regarding claim 12, the image processing apparatus according to claim 11, wherein the colors of a circle having a smallest radius and a circle having a second smallest radius among the plurality of circles are the two predetermined colors (met by the Taira/ Seisakusho/ Christen combination as applied to claim 7 above; see Christen:
[AltContent: ][AltContent: ]
    PNG
    media_image35.png
    451
    945
    media_image35.png
    Greyscale

).

Regarding claim 13, the image processing apparatus according to claim 12, wherein a portion of the circle having the second smallest radius, the portion being obtained by removing the circle having the smallest radius from the circle having the second smallest radius, has an area substantially 1.0 to 3.0 times an area of the circle having the smallest radius (met by the Taira/ Seisakusho/ Christen combination as applied to claim 7 above; see Christen figure 3, it is seen that the area ration of the smallest to the second smallest circle meets the claimed requirements:

    PNG
    media_image36.png
    282
    182
    media_image36.png
    Greyscale

 ).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,164,029 in view Seisakusho et al. (JP 2002-211494) combination as applied to the claims above.   For example, patent claim 8 teaches calculating a soil volume from areal images of survey markers meeting the requirements of the claims, but claim 8 does not teach, “control a flight of the image processing apparatus based on a predetermined route planning including a flight route of the imaging …”  Seisakusho teaches a user interface for planning a controlled autonomous flight on a predetermined route for capturing images and teaches the missing limitations, which would have been an obvious addition to claim 1 for the same reasons and motivation as applied to claim 1 above. 


Allowable Subject Matter
Claims 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and when the double-patenting rejection and rejection based on the Shimizu et al. (US 2018/0259652 A1) reference above is overcome.

Regarding claim 8, in the context of the claim as a whole, the prior art does not teach or suggest the additional element of, “a built-in illuminance detection apparatus that detects illuminance, in a portion of a circle having a smallest radius among the plurality of circles.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665